DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
 
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7 (ln 14) “a stator, positioned around the intermediate rotor “ should be changed to -- a stator, positioned within the intermediate rotor – since the stator and rotor structure of fig. 13 is the same as the rotor 18 and stator 24 of figs 1-2 and 10 (pg 9, para [0060] & [0063]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 (ln 2) “a longitudinally movable device in the form of an incomplete torus, movable in a reciprocating linear fashion” is unclear. 
Applicant defines a torus as the shape formed when a circle is rotated around an axis (pg 3, para [0027]) and discloses rotors 10 and 110 in figs 1-2 and 8-12 as in the form of an incomplete torus (pg 3, para [0028] “not a complete torus”; pg 7, para [0054] “circumferentially-sliced torus”; pg 7, para [0055]-[0057]). So although the rotors of figs 1-2 and 8-12 are not a complete torus, they all have an annular shape. 
Additionally applicant discloses the support structure 120 with wheels 132, 134, 136 that run on rail 126 in fig. 13 can be employed with a machine that moves linearly and discloses replacing the incomplete torus of fig 1 with a straight tube that is driven linearly (pg 9, para [0063]), which would not have an annular shape or form an incomplete torus. Therefore it is unclear how an incomplete torus shaped longitudinally movable device would be capable to move in a reciprocating linear fashion, as required by claim 7.
It is suggested applicant replace “an incomplete torus” with “a hollow truncated cylindrical shape” which describes the shape of 110 in fig. 13 if it is straighten out so that it can move linearly. There is no prior art rejection for claim 7.

Allowable Subject Matter
Claims 1-3 are allowed (see reason for allowance in final rejection sent 2/23/21).

7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, see pg 5 of 7, last three paragraphs and pg 6 of 7, with respect to the 35 USC 112(a) and 35 USC 112(b) rejections of claim 7 have been fully considered and are persuasive. The rejections of claim 7 has been withdrawn. Specifically applicant has clarified the claims (except as addressed in the 35 USC 112(b) rejection of claim 7 discussed above) to reflect a linear generator in line with the structure of the embodiments of figs 1 and 10 that employ the support structure of fig. 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US20110271867) discloses the stationary longitudinal device 2 (figs 5-7 & 17) with magnets 4 on its inner surface (para [0105], says 3 & 4 can be permanent magnets or permanent magnets and magnetizers), that has a similar straight part with the same cross-section as 110 in applicant’s fig. 13 (fig 17), the movable intermediate rotor 1 (figs 5-7) with magnets 3 on its outer surface (figs 5-7), rails formed on the longitudinal device 2 (fig 27, para [0124], rails for wheels 22), and wheels 22 provided on a support structure 10 that run in the rails  (fig 27, para [0124]) and a motor 11 connected to the movable intermediate rotor 1 (fig 11), where the above is employed in a maglev train (figs 26-27); but does not disclose the stationary longitudinal device is movable and a stator positioned around or within the intermediate motor to form a generator.
Takatori (JP01126465) discloses the longitudinal movable device 2, 18 (figs 4-5 & 7) that has a similar straight part with the same cross-section as 110 in applicant’s fig. 13 (figs 4-5 & 7) and intermediate rotor 1, 17 (figs 4-5 & 7) connected to a motor 5, and rails 7, 19 (figs 5 & 7) for wheels 8 (figs 5 & 7) on the longitudinal movable device 2, 18 (figs 5 & 7), but does not disclose a stator positioned around or within the intermediate rotor forming a generator, rails provided on a surface of the longitudinally movable device and wheels provided on a support structure supporting the intermediate rotor and stator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834